Order unanimously affirmed, without costs. Memorandum: Petitioner appeals from an order of Special Term dismissing his petition to invalidate the designating petition of respondent candidate, on the ground that the candidate’s place of residence was insufficiently identified on the petition. Respondent candidate’s address was sufficient to identify the candidate to signers. No possibility of deception, confusion or fraud has been raised. We find that the requirements of subdivision 1 of section 6-132 of the Election Law have been met (see Matter of Ferris v Sadowski, 45 NY2d 815, 817). Similarly, under these circumstances we also find that where, as here, the petition when read as a whole clearly indicates that the political subdivision involved was the Town of Conquest, that petition is valid (Matter of Cook v Zelazny, 49 AD2d 1036). (Appeal from order of Monroe Supreme Court, Kennedy, J. — election law.) Present — Dillon, P.J., Cardamone, Callahan, Denman and Schnepp, JJ.
(Decided Aug. 26, 1981.)